Citation Nr: 1409968	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a back disorder.
      
3.  Entitlement to service connection for bilateral arm tremors.

4.  Entitlement to service connection for a bilateral foot disorder, as a residual of cold weather injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the VA Special Processing Unit (Tiger Team) at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was previously scheduled to attend an April 2012 Travel Board hearing but did not appear for it.  Absent good cause explanation or attempt to reschedule the hearing, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2013). 

In July 2012, the Board remanded the Veteran's claims for additional development including providing VA examinations addressing the back, cervical spine, and arm claims.  The Board remanded the claim again in September 2013.  The case is now returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral foot disorder due to cold weather injury is addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran incurred disabilities of the cervical spine and lumbar spine in military service.

2.  It is at least as likely as not that the Veteran's right arm tremors are proximately due to the Veteran's (now) service-connected residuals of a cervical spine injury.

3.  The competent and probative evidence of record shows that the Veteran does not have a diagnosis of left arm tremors related to his active military service or service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, residuals of a cervical spine injury were incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Resolving all reasonable doubt in his favor, residuals of a lumbar spine injury were incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  Resolving all reasonable doubt in his favor, a right arm tremor is proximately due to, the result of, or aggravated by service-connected cervical spine disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  A left arm tremor was not incurred in or aggravated by service, nor is it proximately due to, the result of, or aggravated by service-connected cervical spine disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in September 2009 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter did not include the criteria for substantiating service connection claims on a secondary basis; however, the Veteran has indicated through statements on the record that he understands the nature of a secondary service connection claim.  He also has submitted evidence in support of his theory of entitlement to service connection for left arm tremor on a secondary basis.  Therefore there is no prejudice shown to the Veteran notwithstanding any notice deficiency in the September 2009 letter.

Regarding the duty to assist, an inquiry on the part of the RO has resulted in the determination that the Veteran's service treatment records (STRs) are presumed destroyed due to a 1973 fire at the National Personnel Records Center (NPRC).  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the Veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran submitted copies of private medical opinions.  The RO provided a VA examination addressing the left arm tremors claim in July 2013.  While the opinion provided noted that bilateral arm tremor and numbness was not related to the cervical spine disability with no rationale, the examination findings actually only note complaints of right arm tremor, not the left.  Therefore, even though the opinion provided is insufficient regarding etiology of the right arm tremor, it demonstrates that there is actually no impairment associated with complaints of left arm tremor.  Therefore, the Board finds that there is sufficient medical evidence of record to decide this case.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Since the Board is granting the claims of entitlement to service connection for a cervical spine disability, lumbar spine disability, and right arm tremors, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations.

II.  Service connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran also may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2. Vet. App. 614, 618 (1992).

The basis of the Veteran's claims is that his back and cervical spine injuries are a result of an injury in service where he fell while jumping over a creek.  He contends that his bilateral arm tremors are secondary to the spine injury.  

There are both positive and negative medical opinions of record regarding the claims for service connection for back and neck disorders, and bilateral arm tremors.  A pertinent December 2009 opinion on file from Dr. K.P.L., chiropractor notes that the Veteran had been a patient since 1985 for management of cervical and dorsolumbar spine injuries with resultant chronic neck and dorsolumbar back pain, and related tremors of the right upper extremity.  According to the chiropractor, the Veteran initially sustained service-related spinal injuries when during basic training in 1943 he "attempted to jump across a creek and fell backwards onto his back."  It was found that the Veteran's dorsolumbar spinal conditions (including degenerative joint disease, intervertebral disc disease, lumbar spondylolisthesis and lumbar radiculopathy) were consistent with the mechanism of injury historically documented as occurring during his service duties.  Further, the tremors of the right upper extremity were a sequel to cervical spine injuries and related neuropathic pathologies. 

The November 2009 opinion of another chiropractor, Dr. J.S.C. indicates that the Veteran was a patient in that office for lower back problems from 1976 to 1980 complaining of a service-related injury.  This chiropractor indicated he had reviewed and concurred with Dr. K.P.L.'s October 2009 opinion (an earlier version that had omitted discussion of the etiology of the cervical spine disability and tremors of the right upper extremity). 

Negative medical evidence consists of an opinion from a VA examiner in July 2013 that the Veteran's cervical spine (degenerative disc disease) and lumbar spine disabilities (to include lumbar spinal stenosis) were not related to the reported injury in service, but rather the result of normal aging process.  The examiner further found that bilateral arm tremors were not related to the cervical spine disability, but did not provide any rationale for this opinion.

In reviewing the medical opinions of record, the Board finds no reason to value the negative opinions over the positive opinions.  All opinions considered the Veteran's history of injury in service and the Veteran's complaints of back and neck pain since that injury, as well as the complaints of tremors in the right arm.  The Board finds no reason to doubt the credibility of the Veteran's statements.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).    

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because there is credible supporting evidence of the occurrence of low back and neck pain since injury in service, a medical diagnosis of a cervical spine and low back disability related to the in-service injury, and a medical opinion relating right arm tremors to the cervical spine disability, the Board concludes that the evidence supports the grant of service connection for residuals of cervical spine and lumbar spine injuries as well as right arm tremors related to the cervical spine disability.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claims for service connection for residuals of cervical and lumbar spine injuries, and right arm tremors, secondary to the cervical spine disability are granted.

With respect to the service connection claim for left arm tremor, there is no medical evidence to support diagnosis of this disability.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding is inapplicable.

Although the Veteran has asserted entitlement to disability benefits for this claim, he has submitted no competent medical evidence or opinion to corroborate this contention. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  His son submitted a lay statement in November 2009 he noticed his father's hands shaking over the years and that when he asked his father why they were shaking his father responded that it was from a fall during basic training when he hit his head on a rock and became unconscious.  The Veteran's daughter also submitted a statement in support of his claim that she recalled that in 1970 her father's business as a barber began to suffer because of his hands shaking.  While the Veteran's son and daughter are competent to state that which they can observe, their opinions are insufficient to provide the requisite nexus between a cervical spine disability and any current left arm tremor because, as lay persons, they are not competent to establish a medical etiology merely by their own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the statements regarding the etiology of the Veteran's left arm tremor are merely speculation as to a possible cause as they are not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have a diagnosis of left arm tremor related to his military service or service-connected cervical spine disability.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between any present left arm tremor and military service and/or service-connected disability is the Veteran's and his family's assertions. 

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a current diagnosis of a left arm tremor related to his military service or service-connected disability.  See 38 U.S.C.A. §  1110.  Accordingly, the Board finds that the criteria for service connection for left arm tremor are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for residuals of a cervical spine injury is granted.

Entitlement to service connection for residuals of a lumbar spine injury is granted.
      
Entitlement to service connection for right arm tremors secondary to residuals of a cervical spine injury is granted.

Entitlement to service connection for left arm tremors is denied.
 

REMAND

The RO did not afford the Veteran a VA examination for a bilateral foot disorder secondary to cold weather injury, on the basis that there is already sufficient medical evidence to decide the claim.  The Veteran's son submitted a lay statement in November 2009 noting that he had noticed the Veteran's toenails being deformed since the son was six years old (which according to the son's date of birth in 1948 would have been in approximately 1954).  He also noted that he saw his father having to soak his feet to relieve pain if the temperature went below 50 degrees.  

The criteria for determining whether a VA examination is warranted include whether there is evidence of a current disability or recurrent symptoms.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  While there is no medical evidence showing treatment for a current bilateral foot disorder, the Veteran's son's statements are considered competent evidence of recurrent symptoms since at least 1954.  With respect to an in-service event or injury, the Veteran's service treatment records are unavailable but the Veteran was in the Field Artillery Battalion during his service in World War II, had one plus years of foreign service and earned, in pertinent part the EAME Theater Ribbon with 2 Bronze Stars.  Therefore, it is possible that the circumstances of his service would be consistent with exposure to extreme cold temperatures.  The Veteran also has asserted that he has a current bilateral foot disorder secondary to cold weather injury in service indicating a possible connection.  Based on these factors, an examination is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cold weather protocol examination.  The claims file must be made available to, and reviewed by, the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disabilities of the Veteran's bilateral feet, had its clinical onset during active service, or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge the Veteran's son's statements concerning temperature sensitivities and deformed toenails of the Veteran's feet since at least 1954. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, readjudicate the remaining claim on appeal.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


